United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      July 1, 2014

                                          Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      ANN CLAIRE WILLIAMS, Circuit Judge

                      JOHN DANIEL TINDER, Circuit Judge

Nos. 12-2706 & 13-2045

SUSAN GOLDMAN, Trustee of                          Appeal from the United States District
Goldman Living Trust U/A/D                         Court for the Northern District
December 19, 2000,                                 of Illinois, Eastern Division.
                    Plaintiff-Appellee,
                                                   No. 1:11-cv-08843
      v.
                                                   John W. Darrah,
JAMES R. GAGNARD and                               Judge.
MICHELLE GAGNARD,
             Defendants-Appellants.



                                       ORDER

The opinion of this court issued on June 27, 2014, is amended as follows:

      On page 1, in the caption, “Defendants-Appellees” should be “Defendants-
      Appellants.”